DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hawkins et al. (pat. no. 6,009,458).
Regarding claim 1, Hawkins discloses a system comprising: one or more computer processors; one or more computer memories (“FIG. 1 is an overview of one embodiment of a system according to the invention. It comprises a central server 102, communicating via a network 104 with two client systems 106 and 108. The server 102 performs a number of different functions as described in more detail below, but primarily it conducts games played by users at their respective clients”, Col. 5, lines 40-45); 
a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations for automatically connecting game items for sharing by a plurality of game systems, the operations comprising: adding a first game system to a computer-implemented game  (“The table 502 contains a row corresponding to each user ID. In row 504, the user ID column contains the identification number for user #1 and the pointer column contains a pointer 506 to a list 508 of identifiers for the playing objects which are associated with user #1. The list contains the identifiers (DNA #) for a playing object 510, a playing object 512, and so on. Similarly, a row 514 in the table 502 contains the identification number and pointer of user #2. 

The table 502 also may contain rows with a pointer to a list of identifiers of playing objects which are not then associated with any user. The playing objects on such a list are available for acquisition by users”, col. 8, line 60 to col. 9, line 8), 

the first game system being associated with a first game system definition, the first game system definition corresponding to a first game object (“A further breakdown of the data stored for playing object 510, with its given DNA serial number is set forth in list 516 in FIG. 5. This list includes generic DNA data 518 and game specific DNA data, such as data 520 for game number 1. The components of this data are shown in more detail in FIG. 6”, col. 9, lines 9-13); 

automatically connecting the first game system with a second game system (“As is shown in FIG. 6, the generic DNA 518 is a block of data which includes attributes 1-P, and state data 522. An example of the data for attribute number 1, block 524, is shown as including a class 526 

the automatic connecting including, at least: identifying a correspondence between the first game system definition and a second game system definition (“FIG. 7 is a flow chart illustrating the steps performed in the embodiment described herein for mapping a playing object for use in a specific game. In Step 702, the generic DNA data is fetched by the game program. In one embodiment, the game designer knows what the DNA attributes are and where they are stored in the generic DNA data structure. Thus, the program can simply fetch certain predesignated locations. Alternately, a game can be made more dynamic, and look for attributes having a certain type tag (i.e., speed), as set forth in optional step 704. This also allows forward compatibility to new generic DNA that may have additional or differently located attributes from those in existence when the game was designed. It would also be possible to search for the most closely related attribute if there is not an identical match (optional step 706). This could be done, for example, by looking for attributes in the same class (a movement class could include speed, range, directions; a strength class could include armor, weapons, etc.). 


Next, the attributes are normalized in step 712 to avoid having the scaling change the overall value, as shown in the example below. The generic attribute classification (i.e., speed) is then associated with the game specific attribute classification (i.e., quickness). Finally, the new game specific attributes are stored in step 714, either with the game data, or with the central server or user data structure as shown in FIGS. 5 and 6. Note that the order of the steps may be varied, different games may use different mapping algorithms, including algorithms different from that shown in FIG. 7“, col. 10, line 28 to col. 11, line 3) ,

the second game system definition being associated with the second game system, the second game system definition corresponding to a second game object (col. 9 lines 41-51; “FIG. 8A is an illustrative example of mapping for three attributes of generic DNA 802 listed in table 804. The three attribute values for traits A, B, and C are provided to a specific game, Game 1, in step 806. The mapping occurs in step 808 to the game specific DNA structure 810”, col. 11, lines 

and  preventing a change to the first game object during runtime of the computer-implemented game based on a detection that the change to the first game object would violate a rule associated with the second game system definition (“By mapping attributes appropriately and scaling values accordingly, we are able to preserve the value of a given playing object across games. For instance, we can see that the phlier is a valuable, powerful playing object in both games. Likewise, the simpletron is of average value in both games”, col. 7, lines 62-67; “Our mapping algorithm mapped the mobility in the chess game to the ability to traverse certain types of terrain. A "mobile" piece such as the phlier, can move in any direction on the chess board, and cross most terrains in the risk game. In this manner we attempt to preserve some sort of intuitive notion of the behavior of a given playing object across games”, col. 8, lines 2-8).
Regarding claim 2, Hawkins discloses the first game system is a first pluggable game system of a plurality of pluggable game systems and the second game system is a second pluggable game system of the plurality of pluggable game systems, each of the plurality of pluggable game systems configured to be pluggable into one or more computer-implemented games (“A further breakdown of the data stored for playing object 510, with its given DNA serial number is set forth in list 516 in FIG. 5. This list includes generic DNA data 518 and game specific DNA data, such as data 520 for game number 1. The components of this data are shown in more detail in FIG. 6. 


Regarding claim 3, Hawkins discloses the automatic connecting occurs when the second game system is plugged into the computer-implemented game (“Game DNA 520 may also be present in a number of different places and forms. In one embodiment, it is not stored at all, but a mapping function is provided either at the game facility, internally to the game, or at the user's site. The mapping could be done each time from the generic attributes, with the mapped characteristics being discarded after the game is completed”, col. 9, lines 41-47).
Regarding claim 4, Hawkins discloses the automatic connecting further includes preventing a change to the second game object based on a detection that a change to the second game object would violate a rule associated with the first game system definition (col. 7, lines 62-67; col. 8, lines 2-8).
Regarding claim 5, Hawkins discloses the operations further include receiving a plurality of rules associated with a plurality of game objects from a user interface (“In one embodiment of the invention, the DNA of playing objects can be modified over time, either by a central administrator or the users themselves. The playing objects may simply be duplicated, or they may mutate, replicate, recombine, regenerate, repair, otherwise modify or some combination. For example, multiple playing objects, or simply portions of the DNA from multiple playing objects, could be recombined into one or more different playing objects”, col. 21, lines 37-45).
Claims 6-10 are directed to an article of manufacture containing code that implements the system of claims 1-5 respectively and is rejected for the same reasons as claims 1-5 respectively.
Claims 11-15 are directed to the method implemented by the system of claims 1-5 respectively and are rejected for the same reasons as claims 1-5 respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715